internal_revenue_service number release date index number ------------------ ------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ------------ ----------------- telephone number --------------------- refer reply to cc ita b02 plr-112680-11 date date ty ------- ty ------- taxpayer ------------------ employer -------------------------------------------- state x c percent -------------- ------------------------ dear -------------- this letter responds to your request for a private_letter_ruling dated date in which you request the following rulings the premiums_paid by taxpayer for private supplemental unemployment insurance under the plan described below are trade_or_business_expenses deductible under sec_162 of the internal_revenue_code and the benefit payments under the private supplemental unemployment insurance purchased under the plan described below are not included in taxpayer’s gross_income under sec_61 facts taxpayer is an employee of employer in state x employer provides certain employees with an opportunity to voluntarily purchase supplemental unemployment insurance on an after-tax basis taxpayer will participate in the supplemental unemployment insurance program the cost of the insurance coverage is at prevailing market rates and is based on the experience rating attributable to the individual’s employment employer may exclude certain employees based on certain criteria such as the employee’s employment history a participant in employer’s supplemental unemployment insurance program may elect to purchase the insurance through voluntary withholding from his or her paycheck the participant directs employer to remit the premium payments to the insurance carrier on his or her behalf the premiums are paid on an after-tax basis after employer plr-112680-11 withholds employment_taxes participants purchase the supplemental unemployment insurance without involvement from employer the insurance coverage is portable if the participant changes employment to another employer although the cost of the insurance coverage may change based on the experience rating at the participant’s new employment the state x department of insurance has approved the insurance coverage for policies issued by at least one insurance_company and approval is pending for another insurance_company the insurance may also be purchased by other licensed insurance_companies under similar arrangements the benefits under the proposed insurance_contract will supplement the state x unemployment insurance law uil benefits the insurance_contract will pay benefits to ensure that the participant receives c percent of his or her pre-unemployment wages should the participant become unemployed eligibility under employer’s program is tied to benefit eligibility under the state x uil benefits will not be paid unless the participant is currently eligible to receive state x unemployment benefits and is not currently fully employed under the state x uil unemployment benefits are paid only to a claimant who is totally unemployed and who is unable to engage in his or her usual employment or in any other for which he is reasonably capable the state x uil further provides that no benefits shall be payable to any claimant who is not capable of work or who is not able to work in his or her usual employment accordingly individuals who are eligible for state disability benefits because of an inability to work are not eligible for state unemployment benefits furthermore voluntary separation from employment generally does not entitle a person to unemployment benefits under the state x uil therefore a participant is not eligible for benefits under the insurance_contract when the loss of the covered employment is due to illness or disability furthermore the insurance_contract only covers involuntary unemployment from full-time employment while state x uil benefits are available in limited cases of voluntary separation from employment such as caring for a sick spouse the insurance_contract further limits benefits and does not cover any voluntary separation from employment or other separation from employment due to non-occupational hazards benefits payable under the insurance_contract will be paid periodically and begin after a participant has received state unemployment benefits for two weeks benefits will cease at the earlier of the cessation of state x state benefits or weeks of payments under the insurance_contract the policy never pays benefits for a longer period than that provided by the state x uil but a participant may contract for a shorter period of benefits the premiums are not placed in a fund or trust established and contributed by potential beneficiaries there is no cash_surrender_value of the policy plr-112680-11 law and analysis ruling_request sec_162 of the internal_revenue_code allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the tax_year in carrying on any trade_or_business sec_262 provides that a taxpayer generally may not deduct personal living or family_expenses it has long been recognized that an employee is engaged in the business of being an employee and that expense which is essential to the continuance of the employment is deductible for income_tax purposes 269_f2d_108 4th cir 96_f2d_680 2nd cir furthermore an employee is engaged in the trade_or_business of performing services as an employee separate and apart from the performance of those services for his existing employer 54_tc_558 54_tc_374 revrul_75_120 1975_1_cb_55 because an employee’s trade_or_business exists apart from the employee’s performance of services for one particular employer expenses that an employee incurs in seeking new employment in the same trade_or_business are deductible as are expenses an employee incurs in suing a former employer for wrongful termination rev_rul supra 118_tc_467 affd 351_f3d_982 9th cir revrul_81_193 1981_2_cb_52 considered whether contributions by employees to private plans for payment of non-occupation disability benefits under the new jersey temporary disability benefits law are deductible business_expenses in reaching the conclusion that the expenses are not deductible business_expenses but are rather nondeductible personal expenses that ruling concluded that amounts paid_by employees to fund private plans for the payment of disability benefits are not paid_or_accrued in carrying_on_a_trade_or_business because they are incurred to provide indemnity coverage for loss of wages due to unemployment from nonoccupational hazards rather than from business hazards the nonoccupational personal nature of the benefit aspect of the private disability plans makes the contributions to the private plans nondeductible personal expenses under sec_262 emphasis added in this case the premiums_paid under the insurance_contract are intended to insure wage continuation at a level based on taxpayer’s existing salary for a stated benefit period during which the taxpayer is unemployed the premiums are analogous to the types of contributions to insure against business contingencies that revrul_81_193 plr-112680-11 strongly infers are deductible the insurance_contract provides indemnity coverage for lost wages due to unemployment resulting from occupational or business hazards it is a recognized aspect of employment that an employee may be terminated for business reasons the insurance_contract insures against this occupational risk and permits the taxpayer to carry on in the trade_or_business of being an employee since the insurance_contract provides indemnity coverage for lost wages due to unemployment resulting from occupational or business hazards the premiums_paid by taxpayer for the insurance_contract described above are business_expenses deductible under sec_162 ruling_request sec_61 provides that except as otherwise provided by law gross_income includes all income from whatever source derived accordingly a taxpayer must include in gross_income an accession to wealth unless it is excluded from income by another section of the code any benefits taxpayer receives under the supplemental unemployment insurance_contract are an accession to wealth further there are no exclusions from gross_income of benefits received under a supplemental unemployment insurance_policy in the code thus the entire amount of any benefits received under the insurance_policy are includible in taxpayer’s gross_income under sec_61 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-112680-11 these rulings are directed only to the taxpayer requesting them sec_6110 provides that they may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely r matthew kelley assistant to the branch chief branch income_tax accounting cc
